I HAVE SPOKEN WITH TRUMAN HANSON OF THE WOODWARD CHAPTER OF THE OKLAHOMA ASSOCIATION FOR RETARDED CITIZENS, INC. (OARC), WITH RESPECT TO THE OPERATIONS OF THAT BODY AND ITS FUNDING, IN LIGHT OF THE PROVISIONS OF THE OKLAHOMA OPEN MEETING ACT. MR. HANSON HAS INDICATED TO ME THAT AN IN FORMAL RESPONSE TO YOUR OPINION REQUEST WILL PROBABLY SATISFY HIS IMMEDIATE NEEDS, AND I AM THEREFORE RESPONDING TO YOUR REQUEST WILL THE FOLLOWING INFORMAL OPINION.
IN ESSENCE, YOU ASK WHETHER THE ARC IS OVERTURNED BY THE OKLAHOMA OPEN MEETING ACT, CODIFIED AT 25 Ohio St. 301 (1981) ET SEQ., AS AMENDED. AS I UNDERSTAND IT, THE OARC IS A PRIVATE NONPROFIT CORPORATION, TAX EXEMPT UNDER THE UNITED STATES INTERNAL REVENUE CODE, CODIFIED AT26 U.S.C. 501(C)(3). THE OARC IS NOT CREATED BY STATUTE, NOR IS IT GOVERNED BY OKLAHOMA STATUTES EXCEPT IN SO FAR AS ANY NONPROFIT CORPORATION IS SO GOVERNED. ALL STATE AND FEDERAL FUNDS RECEIVED BY THIS ORGANIZATION ARE RECEIVED THROUGH CONTRACTS UNDER WHICH OARC PROVIDES SPECIFIC SERVICES OR STATE AND FEDERAL AGENCIES IN RETURN FOR THOSE FUNDS. THE OARC RECEIVES NO APPROPRIATIONS FROM THE STATE OF OKLAHOMA.
AS YOU KNOW, THE OPEN MEETING ACT COVER ALL PUBLIC BODIES AS THAT TERM IS DEFINED WITHIN THE ACT. THE DEFINITION OF "PUBLIC BODY" IS FOUND IN 25 Ohio St. 304 (1986), WHEREIN IT IS PROVIDED:
  "PUBLIC BODY" MEANS THE GOVERNING BODIES OF ALL MUNICIPALITIES . . . BOARDS OF COUNTY COMMISSIONERS . . . HOARDS OF PUBLIC AND HIGHER EDUCATION . . . AND ALL BOARDS, BUREAUS, COMMISSIONS, AGENCIES, TRUSTEESHIPS, AUTHORITIES, COUNCILS, COMMITTEES, PUBLIC TRUSTS, TASK FORCES OR STUDY GROUPS IN THE STATE OF OKLAHOMA SUPPORTED IN WHOLE OR LN PART BY PUBLIC FUNDS OR ENTRUSTED WILL THE EXPENDING OF PUBLIC FUNDS, OR ADMINISTERING PUBLIC PROPERTY(.)"
WHILE THE DEFINITION OF PUBLIC BODY CONTAINS SOME EXCEPTIONS, ARE NOT RELEVANT TO THIS DISCUSSION.
ALTHOUGH THE DEFINITION OF PUBLIC BODY INCLUDES SUPPORT IN WHOLE OR IN PART BY PUBLIC FUNDS, THE TYPE OF SUPPORT ADDRESSED IN THE OPEN MEETING ACT SHOULD NOT BE CONFUSED WITH THE EXPENDITURE OF PUBLIC FUNDS TO PRIVATE ORGANIZATIONS, NO MATTER HOW "PUBLIC" THE PURPOSE OF THE PRIVATE ORGANIZATION MAY BE. THE MONIES PAID BY AGENCIES OF THE STATE AN FEDERAL GOVERNMENTS TO OARC ARE CONTRACTUAL IN NATURE, AND NOT CONSTITUTE "SUPPORT" OF THE ORGANIZATION, BUT RATHER A PAYMENT TO THE ORGANIZATION IN EXCHANGE OR ITS SERVICES RENDE RED IN PROVIDING THE TYPES OF ACTIVITIES AND PROGRAMS IT OFFERS.
(NED BASTOW)